Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 1 of 12 Pageid#: 309



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

GARFIELD W. HOLLEY,                                  )
     Plaintiff,                                      )
                                                     )        Civil Action No. 7:18-cv-00535
v.                                                   )
                                                     )        By: Elizabeth K. Dillon
C/O MEREDITH, et al.,                                )            United States District Judge
     Defendants.                                     )

                                         MEMORANDUM OPINION

        This civil rights action was brought by Garfield W. Holley, a Virginia inmate proceeding

pro se. By memorandum opinion and order entered July 7, 2020, the court consolidated two cases

filed by Holley, and severed a number of his misjoined claims, creating separate and new lawsuits.

The claims remaining in this case are Claims 1 through 7 of the second amended complaint, and the

only remaining defendants are Officer C. Meredith, Captain J. Burgin, B. Ravizee, Lieutenant R.

Cochrane, Officer A. Rivero, and Officer Trevor Eldridge. 1 Pending before the court is a partial

motion to dismiss by those defendants, in which they seek to dismiss Claims 3 through 7.

Specifically, they argue that those claims fail to provide sufficient information to state any plausible

claim for relief. Holley has filed an opposition, although it is not always clear what Holley is trying

to argue and it includes some attachments which appear to be irrelevant or relate to claims in

another case that arose in 1998. (See generally Pl.’s Opp’n and Exhibits, Dkt. No. 54.)

        For the reasons discussed herein, the court will grant the motion to dismiss, dismiss Claims

3, 4, 5, and 7 in their entirety, and dismiss Claim 6 as it relates to Officer Rivero, but will leave

Claim 6 pending as against defendant Meredith, to the extent it includes additional allegations about

the July 20, 2017 incident on which Claim 2 is based. All defendants except Meredith and Eldridge


        1
           Eldridge was not identified until after the filing of the second amended complaint. In that document, he is
described only as a John Doe defendant who worked with Meredith at Wallens Ridge State Prison on June 16, 2017, as
a “Civilian Officer-in-Training.”
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 2 of 12 Pageid#: 310



will be dismissed. The court will further direct the two remaining defendants to file either a motion

for summary judgment as to Claims 1, 2, and 6, or to advise the court that they do not intend to file

such a motion, in which case a trial will be set on those claims.

                                                I. BACKGROUND

         Defendants characterize Holley’s seven claims as follows:

         (1) Eighth Amendment claims of excessive force against Officer Meredith and Officer
             Eldridge relating to an alleged incident on June 16, 2017, in which Officer Eldridge, at
             the direction of Officer Meredith, conducted a physically excessive pat-down search of
             Holley;

         (2) Eighth Amendment claim of excessive force and First Amendment claim of retaliation
             against Officer Meredith based on an alleged incident on July 20, 2017, in which Officer
             Meredith conducted a physically excessive pat-down search of Holley in retaliation for
             Holley filing a grievance regarding the incident on June 16, 2017;

         (3) Allegations that on June 21, 2017, Captain Burgin intentionally falsified Holley’s
             informal complaint regarding the incident on June 16, 2017, and “never even attempted”
             to address Holley’s back pain resulting from the alleged incident on June 16, 2017;

         (4) Eighth Amendment claim of deliberate indifference against Ravizee for “leaking” the
             information contained in Holley’s grievance regarding the incident on June 16, 2017;

         (5) Allegations that Lieutenant Cochrane made inappropriate comments to Holley in August
             and September of 2017 in reference to the incident on July 20, 2017;

         (6) Allegations that Officer Rivero’s “video-report” relating to the pat-down search on July
             20, 2017, was inaccurate and a “cover-up”; 2 and

         (7) Eighth Amendment claim of deliberate indifference and First Amendment claim of
             retaliation against Ravizee for rejecting Holley’s regular grievance concerning Officer
             Meredith’s “unsanitary” practices of wearing the same gloves while searching five other
             inmates.

(Defs.’ Mem. Supp. Mot. Dismiss 3, ECF No. 47; see also Second Am. Compl. 3–6, Dkt. No. 36.)




         2
           As noted, to the extent that Claim 6 also contains additional facts against defendant Meredith, the claim will
remain in the case at this time.

                                                            2
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 3 of 12 Pageid#: 311



         Holley does not object to this characterization of his claims, except to note that Claim 4 is a

retaliation claim, not an Eighth Amendment claim. For each of these claims, his second amended

complaint contains few factual details beyond what is described above.

                                                 II. DISCUSSION

A. Motion to Dismiss

         A motion to dismiss under Rule 12(b)(6) tests the complaint’s legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554–

63 (2007); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). 3 To withstand a Rule

12(b)(6) motion, a pleading must “contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. In considering the motion, the court

must construe the facts and reasonable inferences “in the light most favorable to the nonmoving

party.” Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014). A court need not accept as true a

complaint’s legal conclusions, “unwarranted inferences, unreasonable conclusions, or arguments.”

Giarratano, 521 F.3d at 302. Pro se complaints are afforded a liberal construction. Laber v.

Harvey, 438 F.3d 404, 413 n.3 (4th Cir. 2006).

B. 42 U.S.C. § 1983

         “To state a claim under § 1983[,] a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–85

(4th Cir. 2017) (internal quotation marks omitted). Importantly, liability under § 1983 is “personal,

based upon each defendant’s own constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402

(4th Cir. 2001) (internal citation omitted). Thus, a § 1983 claim requires factual detail about each

         3
          The court omits internal citations, alterations, and quotation marks throughout this opinion, unless otherwise
noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).


                                                           3
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 4 of 12 Pageid#: 312



defendant’s personal involvement and how that defendant violated plaintiff’s constitutional rights.

See Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017) (explaining that liability will lie under

§ 1983 only “where it is affirmatively shown that the official charged acted personally” in the

violation of plaintiff’s rights and affirming dismissal of claim where plaintiff did not allege personal

involvement by defendant) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)).

C. Applicable Law

       1. Eighth Amendment Claims

       None of the claims on which defendants seek dismissal appear to be excessive force claims.

Instead, to the extent that they are Eighth Amendment claims, they are claims based on a deliberate

indifference to a particular condition, or based on an alleged failure to protect.

       A failure-to-protect claim is analyzed as an unconstitutional conditions claim under the

Eighth Amendment. To prove a Section 1983 claim against an official for failing to protect him

from injury, the prisoner plaintiff must establish: (1) he was “incarcerated under conditions posing a

substantial risk of serious harm” and (2) the defendant prison official had a “sufficiently culpable

state of mind,” one of “deliberate indifference.” Farmer v. Brennan, 511 U.S. 825, 834 (1994).

Further, in order to succeed on a failure-to-protect claim, a plaintiff must show that the harm

suffered was objectively serious, i.e., he must show he suffered a “serious or significant physical or

emotional injury.” Danser v. Stansberry, 772 F.3d 340, 346 (4th Cir. 2014).

       To establish the second element—deliberate indifference—a plaintiff must show that the

defendant was personally aware of facts indicating a substantial risk of serious harm, and that the

defendant must have actually recognized the existence of such a risk. See, e.g., Farmer, 511 U.S. at

838–40; Conner v. Donnelly, 42 F.3d 220, 222 (4th Cir. 1994). The defendant then must have

failed to take “reasonable measures” to alleviate the danger. Farmer, 511 U.S. at 832.



                                                    4
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 5 of 12 Pageid#: 313



       An inmate may prove deliberate indifference through direct or circumstantial evidence, and

“direct evidence of actual knowledge is not required.” Makdessi v. Fields, 789 F.3d 126, 133 (4th

Cir. 2015). The plaintiff may satisfy the deliberate indifference element with evidence that the

challenged circumstances created a “substantial risk” of harm that “was longstanding, pervasive,

well-documented, or expressly noted by prison officials in the past, and the circumstances suggest

that the defendant-official being sued had been exposed to information concerning the risk and thus

must have known about it.” Id. Even without direct evidence, “an injury might be so obvious that

the factfinder could conclude that the [official] did know of it because he could not have failed to

know of it.” Id.

       2. First Amendment Retaliation Claims

        To succeed on his First Amendment retaliation claims, Holley must establish that (1) he

engaged in protected First Amendment activity, (2) the defendant took some action that adversely

affected his First Amendment rights, and (3) there was a causal relationship between his protected

activity and the defendant’s conduct. Martin v. Duffy, 977 F.3d 294, 299 (4th Cir. 2020).

Moreover, the court must treat an inmate’s claim or retaliation by prison officials “with

skepticism,” Cochran v. Morris, 73 F.3d 1310, 1317 (4th Cir. 1996). Conclusory allegations of

retaliation are insufficient to survive dismissal. See Adams, 40 F.3d at 74 (summarily dismissing

retaliation claim as insufficient because it consisted of merely conclusory allegations and no facts

to show retaliatory motivation).

D. Specific Claims and Defendants

       1. Claim 6: Officer Rivero

       Claim 6 contains allegations both against Meredith (many, if not all of which are duplicative

of Claim 2) and against Officer Rivero, who apparently investigated the July 20, 2017 incident in

Claim 2. Defendants do not move for dismissal of the portions of Claim 6 that relate to Officer

                                                   5
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 6 of 12 Pageid#: 314



Meredith. So, to the extent Holley intended to state a separate claim against Meredith—as opposed

to just providing additional detail in support of Claim 2—the court will leave Claim 6 pending as

against Meredith.

       With regard to Officer Rivero, Holley merely alleges that Officer Rivero’s “video-report” of

the July 20, 2017 events was “completely inaccurate” and that his investigation of that event was a

“cover-up.” (Second Am. Compl. 5.) It is unclear to the court whether Holley intended to assert an

Eighth Amendment claim against Rivero or some other type of claim. His opposition does not

provide any more clarity—it simply describes the claim as involving a “deliberate false video report

cover-up of 8th Amendment violation by retaliatory adverse act causing revictimization by July 20,

2017 scrotum attack.” (Pl.’s Opp’n, Dkt. No. 54-1 at 3.) Regardless, these allegations do not state a

plausible claim against Rivero under any theory.

       As noted above, a claim under § 1983 must be based on allegations that the specific

defendant was personally involved in violating the plaintiff’s rights. The allegation that Rivero’s

video was inaccurate or a cover-up does not state a constitutional claim, nor does Holley identify

any way in which Rivero personally caused him harm. This claim against Rivero will be dismissed,

and he will be dismissed as a defendant.

       2. Claim 3: Captain Burgin

       In Claim 3, Holley alleges that Captain Burgin intentionally falsified Holley’s informal

complaint regarding the incident on June 16, 2017. This claim also alleges that Captain Burgin

“never even attempted” to address Holley’s back pain. This claim fails for at least two reasons.

       First, Holley does not allege facts to show or explain how the alleged falsification of his

informal complaint violated Holley’s constitutional rights.

       Second, to the extent that Holley contends Burgin’s failure to address Holley’s back pain

was an Eighth Amendment violation, he fails to allege sufficient facts to state a claim. Regardless

                                                   6
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 7 of 12 Pageid#: 315



of whether Holley’s alleged or anticipated injuries could constitute “significant physical or

emotional harm, or a grave risk of harm,” he clearly has not plausibly alleged the second element of

a conditions claim. Specifically, Holley does not allege any facts to show that Burgin knew of a

serious risk to him or was indifferent toward it. Although he references “recurrent lower back

pain,” he does not state or allege what he told Burgin about it, what Burgin knew about it, what he

believes Burgin should have done with regard to that pain, or how he thinks Burgin could have

prevented it.

         In his opposition, Holley vaguely asserts that WRSP has a policy and practice of having

“untrained civilians,” which he claims was the moving force behind Burgin “failing to do anything”

in response to Officer Meredith. 4 He then states that Burgin has “encouraged or at least condoned”

in the injuries caused by Meredith and Eldridge. These are legal conclusions and terminology, but

Holley offers no facts that plausibly allege liability on the part of Burgin. Thus, summary judgment

in Burgin’s favor is appropriate, and he will be dismissed as a defendant.

         3. Claims 4 and 7: Claims Against Ravizee

         In Claim 4, Holley alleges that Ravizee, the grievance coordinator, “leaked” information

contained in Holley’s grievances, creating a risk of retaliation by other officers. In Claim 7, Holley

alleges that Ravizee rejected his grievance, in which he complained about Meredith using the same

“polluted black gloves” to touch him after Meredith had touched other inmates while wearing the




         4
           To the extent Holley is attempting to bring, although not directly against WRSP, a type of claim under
Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), that attempt fails because his allegations are inadequate to state
such a claim. In Monell, the court recognized that a local governing entity “could be sued under § 1983 if an underlying
unconstitutional action “implements or executes a policy statement, ordinance, regulation, or decision officially adopted
and promulgated by that body’s officers,” id. at 690, such that the entity itself is a “moving force” behind the
deprivation. Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981). Holley’s vague statement that there is a practice of using
“untrained civilians” or that Burgin “condoned” an allegedly unconstitutional search is insufficient to state a Monell
claim.

                                                           7
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 8 of 12 Pageid#: 316



same gloves. He also alleges that Ravizee directed security to charge him with a “false charge,”

which resulted in a cell restriction, economic loss, and loss of privileges.

        Holley’s allegations fail to state a claim of a constitutional violation. First of all, his second

amended complaint contains no allegations to show that Ravizee had knowledge of and disregarded

a substantial risk of serious harm to Ravizee. Thus, neither of these claims state an Eighth

Amendment claim.

        In his opposition to the motion to dismiss, Holley argues that Claim 4 is not an Eighth

Amendment claim, but is instead a First Amendment retaliation claim. He alleges that Ravizee

“leaked” one of Holley’s previously filed grievances, which he says led to Meredith’s “scrotum-

attack” on July 20, 2017. Even if this were true, the complaint does not sufficiently allege any

adverse action taken by Ravizee, as it must to state a retaliation claim against her. There is no

allegation that Ravizee purposefully leaked any grievance in violation of any policy or procedure, or

that she encouraged Meredith or played any role in his alleged assault of Holley, let alone that she

did so to retaliate against Holley for filing a grievance. Thus, any retaliation claim in Claim 4

against her fails.

        Additionally, Ravizee’s processing of Holley’s grievances, or her response to his grievances

do not state a constitutional violation. The Fourth Circuit held in Adams v. Rice, 40 F.3d 72 (4th

Cir. 1994), and reiterated more recently in Booker v. South Carolina Department of Corrections,

855 F.3d 533 (4th Cir. 2017), that “inmates have no constitutional entitlement or due process

interest in access to a grievance procedure.” Id. at 541; see Adams, 40 F.3d at 75 (“The

Constitution creates no entitlement to grievance procedures or access to any such procedure

voluntarily established by a state.”). Relying on Adams, district courts, including this one, have

held that a prison official’s failure to comply with a grievance procedure is not actionable under

§ 1983. E.g., Brown v. Va. Dep’t of Corr., No. 6:07-CV-33, 2009 WL 87459, at *13 (W.D. Va. Jan.

                                                    8
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 9 of 12 Pageid#: 317



9, 2009) (“[T]here is no liability under § 1983 for a prison administrator’s response to a grievance

or appeal.”); Oliver v. Gray, No. 7:09-CV-00004, 2009 WL 366150, at *2 (W.D. Va. Feb. 12,

2009), aff’d, 360 F. App’x 417 (4th Cir. 2010) (“Because a state grievance procedure does not

confer any substantive right upon prison inmates, a prison official’s failure to comply with the

state’s grievance procedure is not actionable under § 1983.”). Thus, any claim against Ravizee

simply as a result of her role in the grievance process must be dismissed.

       As to Claim 7, the bringing of a false disciplinary charge could constitute a sufficiently

adverse action to support a retaliation claim. See Booker v. S.C. Dep’t of Corr., 583 F. App’x 43,

44 (4th Cir. 2014) (reasoning that the bringing of a false disciplinary charge unsupported by any

evidence warranting that charge “would likely deter prisoners of ordinary firmness from exercising

their First Amendment rights”). But while Holley summarily states that this adverse action was tied

to his protected conduct, he wholly fails to allege any facts to support the third element of his

claim—causation.

       In addressing the third element of causation, this court must apply the “same-decision test”

of Mt. Healthy City School District Board of Education v. Doyle, 429 U.S. 274 (1977). Martin, 977

F.3d at 299. Under that framework, once the prisoner-plaintiff shows that his “protected conduct

was a substantial or motivating factor in a prison guard’s decision to take adverse action,” then the

burden shifts to the defendant to prove a permissible basis for taking that action. Id. at 300. “‘If the

defendant fails to carry that burden, the inference is that ‘but for’ causation . . . has been shown: the

plaintiff would not have been harmed had his rights not been violated by the defendant.’” Id.

(quoting Greene v. Doruff, 660 F.3d 975, 979 (7th Cir. 2011)). If, on the other hand, the defendant

carries that burden and shows he would have taken the same action if the inmate had engaged only

in misconduct and not protected conduct, then “courts logically infer legitimate reasons caused the

adverse action, not retaliatory ones.” Id. at 302 (citing Greene, 660 F.3d at 979–80).

                                                    9
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 10 of 12 Pageid#: 318



        To plead the third element, then, Holley must allege facts sufficient to show that his

 protected conduct was a substantial or motivating factor in his being placed in segregation. See

 Martin, 977 F.3d at 300. Here, Holley offers no facts to tie the two together or to show that his

 filing of any grievance was a substantial or motivating factor for the disciplinary charge against

 him. Indeed, his second amended complaint is not even clear about what he did (or did not do,

 according to him) that led to the disciplinary charge or when it occurred. Moreover, even if they

 were close in time, mere temporal proximity is generally “too slender a reed on which to rest a

 Section 1983 retaliatory [ ] claim.” Wagner v. Wheeler, 13 F.3d 86, 91 (4th Cir. 1993). Without

 additional detail, he has failed to plead facts to show causation. See Adams, 40 F.3d at 74 (holding

 that conclusory allegations of retaliation are insufficient to survive dismissal).

        Accordingly, his retaliation claims against Ravizee fail and she will be dismissed as a

 defendant.

        4. Claim 5: Lieutenant Cochrane

        Holley’s claim against Lieutenant Cochrane is based on his allegation that Cochrane made

 inappropriate comments to Holley. Specifically, he told him that he “need[ed] to stop writing all

 this sh*t up.” In reference to the July 20, 2017 “scrotum attack,” Cochrane told him, “At your

 grumpy age, your nuts are hanging low,” and then laughed. While the alleged comments are

 inappropriate and unprofessional, they are insufficient to rise to the level of an Eighth Amendment

 violation. Henslee v. Lewis, 153 F. App’x 178, 180 (4th Cir. 2005) (holding that allegations of

 verbal abuse and harassment, without any physical contact, fail to state a claim of constitutional

 magnitude); Snodgrass v. Messer, No. 7:16CV00050, 2017 WL 975992, at *5 (W.D. Va. Mar. 10,

 2017) (granting motion to dismiss where defendant was alleged to have repeatedly made comments

 of a sexual nature toward plaintiff), aff’d, 694 F. App’x 157 (4th Cir. 2017).

        The allegations by Holley also fail to state a First Amendment retaliation claim. He does not

                                                    10
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 11 of 12 Pageid#: 319



 specifically identify the constitutionally protected conduct in which he engaged. But in reviewing

 the entirety of the second amended complaint and Cochrane’s alleged comment, the court will

 assume that he engaged in submitting grievances, which is protected activity. Booker, 855 F.3d at

 541.

        Nonetheless, the verbal comments he alleges are not a sufficiently adverse action to

 establish the second element of a retaliation claim, which requires action by defendant that “would

 likely deter a person of ordinary firmness from the exercise of First Amendment rights,”

 Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 500 (4th Cir. 2005).

 Mateo v. Fischer, 682 F. Supp. 2d 423, 434 (S.D.N.Y. 2010) (explaining that even verbal threats of

 retaliation, unless sufficiently specific and direct, do not constitute an adverse action for purposes of

 a retaliation claim and collecting authority).

        As part of his description of this claim in his opposition, Holley also alludes—but vaguely

 and without detail—to a “September 12, 2017 cell restriction with aggressive cell partner out of

 cell; near cause-of-deadly confrontation with cell-partner as May 18, 2018 and August 1[], 2018

 both prisoner deaths caused by cell partners.” He then asserts that these two incidents occurred

 while Cochrane was security supervisor and thus questions why Cochrane was promoted thereafter.

 First of all, this was not presented as part of his claim in his second amended complaint, and he may

 not amend his pleadings through briefing. S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand

 at Broadlands, LLC, 713 F.3d 175, 184–85 (4th Cir. 2013). Thus, these allegations are not part of

 his second amended complaint for purposes of ruling on this motion to dismiss.

        Moreover, Holley presents insufficient factual matter to determine whether the September

 12, 2017 “cell restriction” involved him or not, but the other two incidents do not appear to have

 involved him. Without additional detail or some other link, incidents involving attacks by inmates

 on other inmates are not relevant to whether Cochrane failed to protect Holley from a “scrotum

                                                    11
Case 7:18-cv-00535-EKD-JCH Document 55 Filed 03/29/21 Page 12 of 12 Pageid#: 320



 attack” by Meredith.

        For all of these reasons, Claim 5 against Lieutenant Cochrane will be dismissed and he will

 be terminated as a defendant.

                                         III. CONCLUSION

        In Holley’s second amended complaint, Claims 3, 4, 5, 7, and those portions of Claim 6

 brought against defendant Rivero fail to state a constitutional deprivation actionable under § 1983.

 Thus, defendants’ motion to dismiss will be granted, and those claims will be dismissed.

 Furthermore, because plaintiff has now had multiple opportunities to amend and to adequately state

 a claim and nonetheless has failed to do so, those claims will be dismissed with prejudice.

 Additionally, defendants Rivero, Burgin, Ravizee, and Cochrane will be terminated as defendants.

        An appropriate order will be entered.

        Entered: March 29, 2021.



                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




                                                    12
